DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03/28/2021.
Claims 1 and 10 have been amended.
Claims 3-5 and 12-14 were previously canceled.
Claims 1-2, 6-11, and 15-20 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/618,543 filed 01/17/2018 and Provisional Patent Application Serial No. 62/793,170 filed 01/16/2019 have been received and acknowledged.

Claim Objections
Claims 1, 9-10, 17, and 19 are objected to because of the following informalities:

With regards to claim 1, this claim recites the limitation “wherein each tag comprises a hair-style descriptor of a hair style depicted in the hair-style digital image and are provided as a searchable annotation” Lines 9-14. This limitation is grammatically unclear “each tag” is singular but “are provided” is plural. The limitation should likely read “wherein each tag comprises a hair-style descriptor of a hair style depicted in the hair-style digital image and is provided as a searchable annotation.”
With regards to claims 1 and 10, the limitation “rendering” appears to have a grammatical error. The limitation should likely read “renders.”
With regards to claims 9 and 17, the limitation “a combination of the match between the set of terms with the set of tags, a location for the hairstylist” appears to have a grammatical error. The limitation should likely read “a combination of the match between the set of terms with the set of tags, and a location for the hairstylist.”
With regards to claims 19, the limitation “a various user hair variables” appears to have a grammatical error. The limitation should likely read “various user hair variables.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 10, this claim recites the limitation “the hair style.” Line 14. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a hair style.”
With regards to claim 10, this claim recites the limitation “set of hair-style digital images” (line 34-35) which renders the claim indefinite because it is unclear whether this is the same as the set of hair-style digital images or a different set of hair-style digital images. For purposes of this examination, the limitation has been interpreted to read “the set of hair-style digital images.”
Dependent claims 11 and 15-20 inherit the deficiencies of claim 10, and are thus rejected for at least the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-11, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2 and 6-9 are directed to a process and claims 10-11 and 15-20 are directed to a machine.  Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  

providing a hair-service search, wherein the hair-service search:
receiving a hair-style portfolio from a hair stylist, wherein the hair-style portfolio comprises a set of hair-style images, and wherein the set of hair-style images comprises one or more views of a set of hair-stylist customers; 
receiving a set of tags for each hair-style image of the set of hair-style images, wherein each tag comprises a hair-style descriptor of a hair style depicted in the hair-style image and each tag is provided as a searchable annotation by the hair stylist, and wherein the searchable annotation includes a hair style, a hair thickness, a hair color, a hair demographic, and a hair length; 
receiving a hair stylist contact information; 
storing the hair-style portfolio, the set of tags and the hair stylist contact information; 
receiving a hair-style search from a user, wherein the hair style search comprises a hair-style search image; 
parsing the hair-style search and generating a set of terms by:
parsing the hair style search image,
identifying a hair-style in the hair-style search image by utilizing image analysis with the hair-style search image,
identifying a hair-style color in the hair-style search image,
identifying a hair-style thickness in the hair-style search image, 
identifying a hair-style demographic in the hair-style search image, 
identifying a hair-style length in the hair-style search image, and
tagging the hair-style search image with a hair-style tag, a hair-style color tag, a hair-style thickness tag, a hair-style demographic tag, and a hair-style length;  
matching the set of terms with the set of tags associated with a set of tags of a closest matching hair-style digital image of the set of hair-style digital images; 
based on the match between the set of terms with the set of tags, accessing the hair-style portfolios and obtaining the closest matching hair-style image; and 
rendering the closest matching hair-style digital image and the hair stylist contact information for display in a form of a search result.  
The above limitations recite the concept of recommending relevant hair stylists based on desirable hair styles.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because identifying attributes of a hair style image in order to match the attributes to those of images provided by hair stylists so that a user might be apprised of matching hair stylists is a sales activity. This is further illustrated in the Specification, paragraph [0029], describing hair services such as stylists. Independent claim 10 recites similar limitations as claim 1, and as such, independent claim 10 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 10 recite an abstract idea (Step 2A, Prong One: YES).
a hair-service search engine, the hair-style portfolio being digitized, the hair-style images being digital, a digitalized hair-style portfolio database, a query by example method, and a content-based image retrieval, and display in a web page or mobile application interface. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 10 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 10 merely recite a commonplace business method (i.e., recommending relevant hair stylists based on desirable hair styles) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 10 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 10 specifying that the abstract idea of recommending relevant hair stylists based on desirable hair styles is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when 
                Since claims 1 and 10 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 10 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 10, these claims recite additional elements, such as a hair-service search engine, the hair-style portfolio being digitized, the hair-style images being digital, a digitalized hair-style portfolio database, a query by example method, and a content-based image retrieval, and display in a web page or mobile application interface. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 10 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 10 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 10 specifying that the abstract idea of recommending relevant hair stylists based on desirable hair styles is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 10 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

 Dependent claims 2, 6-9, 11, and 15-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2, 6-9, 11, and 15-20 further fall within the “Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2, 6-9, 11, and 15-20 fail to identify additional elements and as such, are not indicative of integration into a practical Alice/Mayo test, claims 1-2, 6-11, and 15-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Masuko et al. (US 20170011067 A1), hereinafter Masuko, in view of previously cited Terzian et al. (US 20170046634 A1), hereafter Terzian, in view of previously cited Solazzi (US 20030107570 A1), hereinafter Solazzi.

In regards to claim 1, Masuko discloses a computerized method for implementing a hair-service based digital image search engine and ranking (Masuko: [0073]) comprising: 
providing a hair-service search engine, wherein the hair-service search engine (Masuko: [0066] – “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query”):
receives a digitalized hair-style portfolio from a hair style provider, wherein the hair- style portfolio comprises a set of hair-style digital images, and wherein the set of hair-style digital images comprises one or more views of people with hair styles (Masuko: [0050] and Fig. 4 – “as the attribute information, provision store information that identifies a store that has 
receives a set of tags for each hair-style digital image of the set of hair-style digital images, wherein each tag comprises a hair-style descriptor of a hair style depicted in the hair-style digital image and each tag is provided as a searchable annotation, and wherein the searchable annotation includes attributes including a hair style, a hair thickness, a hair color, and a hair length (Masuko: [0050] and Fig. 5 – “attribute information associated with each image. The attribute information is text information depicting appearance shown in an image…attributes of hairstyle images include categories like Length,… Haircut, Style and Color.”; [0065] – “the attribute receiving unit 15 receives the designation of the frequency information…When such designation is received, the attribute receiving unit 15 displays the designated attributes as a search query C.sub.S for extraction of images in the query display region C.”; the examiner notes that a search is performed according to a frequency of attributes and therefore the attributes are searchable annotations; further, hair thickness is interpreted as hair cut, as Fig. 5 discloses hair cut can include “one length” and “gradation”, which correspond to hair thickness); 
receives a hair style provider contact information (Masuko: [0073] – “The providing unit 18 then acquires information about the store related to the acquired provision store information from the server 3 (salon reservation site)…store information indicating the location of the store…a reservation screen for making a reservation at the store”);
stores the digitalized hair-style portfolio, the set of tags and the hair style provider contact information in a digitalized hair-style portfolio database (Masuko: [0050] and Fig. 5 – 
receives a hair-style search from a user, wherein the hair-style search comprises a hair-style search image (Masuko: [0006] – “an acquisition means configured to acquire specifying information that specifies a plurality of images selected by a user from among a plurality of images presented to the user, each of the plurality of presented images being associated with attributes being text information depicting appearance shown in the images”);
parses the hair-style search and generates a set of terms by: parsing the hair-style search image, identifying a hair-style in the hair-style search image by utilizing an analysis with the hair-style search image (Masuko: [0052-0053] – “when a user first performs the operation that selects one or more hairstyle images g from a plurality of hairstyle images g displayed in the gallery region G and places them in the attribute display region A…the calculation unit 13 refers to the attribute information (see FIG. 5) and acquires the attributes associated with each of the hairstyle images g1 to g5”; [0050] – “attributes of hairstyle images include categories like …Haircut, Style”); 
identifying attributes in the hair-style search image, including identifying a hair-style color in the hair-style search image, identifying a hair-style thickness in the hair-style search image, identifying a hair-style length in the hair-style search image (Masuko: [0052-0053] – “when a user first performs the operation that selects one or more hairstyle images g from a plurality of hairstyle images g displayed in the gallery region G and places them in the attribute display region A…the calculation unit 13 refers to the attribute information (see FIG. 5) and acquires the attributes associated with each of the hairstyle images g1 to g5”; [0050] – “attributes of hairstyle images include categories like Length,…Haircut, Style and Color”); and
tagging the hair-style search image with attribute tags including a hair-style tag, a hair-style color tag, a hair-style thickness tag, and a hair-style length (Masuko: [0051] and Fig. 6 – “The acquisition unit 12 is a part that acquires specifying information that specifies a plurality of hairstyle images selected by a user…acquires the attributes associated with the hairstyle images g specified by the specifying information and counts the hairstyle images with which the acquired attributes are associated…FIG. 6 is a view showing an example of a display screen where hairstyle images are selected by a user, the frequency of the attributes of the selected hairstyle images is calculated, and frequency information is displayed”; [0050] – “attributes of hairstyle images include categories like Length,…Haircut, Style and Color”);
matches the set of terms with the set of tags associated with a set of tags of a closest matching hair-style digital image of the set of hair-style digital images (Masuko: [0066-0067] –  “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query… the extraction /display unit 16 extracts hairstyle images having all of the attributes received by the attribute receiving unit 15…and displays only the extracted hairstyle images g.sub.s by the presentation unit 11. Because the attributes desired by a user are thereby designated among the attributes represented as the frequency information, 
based on the match between the set of terms with the set of tags, accesses a database of digitalized hair-style portfolios and obtains the closest matching hair-style digital image (Masuko: [0066-0067] –  “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query… the extraction /display unit 16 extracts hairstyle images having all of the attributes received by the attribute receiving unit 15…and displays only the extracted hairstyle images g.sub.s by the presentation unit 11. Because the attributes desired by a user are thereby designated among the attributes represented as the frequency information, the hairstyle images with which those attributes are associated are displayed, and it is possible to let the user view the hairstyle images having the desired attributes in an exhaustive manner”; see also [0047]); and
renders the closest matching hair-style digital image and the hair style provider contact information for display in web page or a mobile application interface in a form of a search result (Masuko: [0072-0073] – “the providing unit 18 displays information about a store that provides the hairstyle shown in the hairstyle image for a user…the image designation acquisition unit 17 receives the designation of a hairstyle image displayed by the extraction/display unit 16 from a user and acquires the image ID of the designated hairstyle image…providing unit 18 then acquires information about the store related to the acquired provision store information from the server 3 (salon reservation site) and displays it for the user. The information to be presented to the user is store information indicating the location of the store or the like, for example. Further, the information to be presented to the user may be a reservation screen for making a reservation at the store”; see also [0042]; [0045]).

yet Masuko does not explicitly disclose that a hair style provider is a hairstylist, that the portfolio photos comprise a set of hair-stylist customers, that each tag is provided by the hair stylist, wherein an annotation includes a hair demographic, identifying a hair style demographic in a hair-style image, tagging a hair-style demographic tag, and that an analysis is a query by example method that uses a content-based image retrieval (CBIR) system.
However, Terzian teaches a similar method of connecting customers to beauty providers (Terzian: [abstract]), including
that a hair style provider is a hairstylist (Terzian: [0008] – “permit hairstylists to quickly and fully showcase their styling work to current and prospective clients via portable computing devices”); 
that the portfolio photos comprise a set of hair-stylist customers (Terzian: [0061] and Fig. 18 – “Beauty service providers and members will be provided with…photo capture screen 190, as illustrated in FIG. 19. Screen 190 permits users to take photos 191 of…hair they have styled”);
that each tag is provided by the hair stylist (Terzian: [0061] and Fig. 18 – “Beauty service providers and members will be provided with…photo capture screen 190…Screen 190 permits users to take photos 191 of…hair they have styled…users may upload these photos to the system 
wherein an annotation includes a hair demographic, identifying a hair style demographic in a hair-style image, and tagging a hair-style demographic tag (Terzian: [0061] and Fig. 18 – “users may upload these photos to the system using a photo share screen 180, as illustrated in FIG. 18, which include…tag category buttons 183 to label photos”; the examiner notes that Fig. 18 displays category tag buttons 183 as including “Woman’s Hair” and “Men’s Hair”, these are interpreted to be hair/hair style demographics).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the hair stylist features and hair demographics of Terzian in the method of Masuko because Masuko already discloses photos of people with hairstyles, identifying a hair style provider, and tagged attributes and Terzian is merely demonstrating that the photos may be of hair stylist customers, that the provider may be a hair stylists, that hair stylists may tag the photos, and that tagged attributes include demographics. Additionally, it would have been obvious to have included that a hair style provider is a hairstylist, that the portfolio photos comprise a set of hair-stylist customers, that each tag is provided by the hair stylist, wherein an annotation includes a hair demographic, identifying a hair style demographic in a hair-style image, and tagging a hair-style demographic tag as taught by Terzian because identification of work of hairstylists and tagging are well-known and the use of it in a stylist search would have allowed stylists to quickly and fully showcase their styling work (Terzian: [0008]).
Additionally, Solazzi teaches an image comparison method (Solazzi: [0030]), including 
 is a query by example method that uses a content-based image retrieval (Solazzi: [0030] – “image comparison techniques are well-known in the art and are often utilized in content based image retrieval systems in which digitized images are compared against one or more images stored in an image database”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the image analysis features of Solazzi in the method of Masuko because Masuko already discloses image analysis and Solazzi is merely demonstrating that the analysis can be CBIR. Additionally, it would have been obvious to have included that an analysis is a query by example method that uses a content-based image retrieval as taught by Solazzi because CBIR is well-known and the use of it in a hair search setting would have improved the method of providing closest matching images (Solazzi: [0031]).

In regards to claim 2, Masuko/Terzian/Solazzi teaches the method of claim 1. Masuko further discloses wherein the hair-style search comprises a text search (Masuko: [0066-0067] – “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query”; see also Fig. 5; the examiner notes that the attributes are text).

In regards to claim 7, Masuko/Terzian/Solazzi teaches the method of claim 1. Masuko further discloses wherein the hair- style descriptor comprises a hair style type, hair coloring type, or a model descriptor type (Masuko: [0050] – “attributes of hairstyle images include categories like Length,…Haircut, Style and Color”).

In regards to claim 8, Masuko/Terzian/Solazzi teaches the method of claim 7. Masuko further discloses wherein the hair style provider contact information comprises a location of the hair style provider (Masuko: [0073] – “The providing unit 18 then acquires information about the store related to the acquired provision store information from the server 3 (salon reservation site)…store information indicating the location of the store”),
yet Masuko does not explicitly disclose that the hair style provider is a hairstylist. 
However, Terzian teaches a similar method of connecting customers to beauty providers (Terzian: [abstract]), including
that a hair style provider is a hairstylist (Terzian: [0008] – “permit hairstylists to quickly and fully showcase their styling work to current and prospective clients via portable computing devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Terzian with Masuko for the reasons identified above with respect to claim 1.

In regards to claim 10, Masuko discloses a computer system for implementing a hair-service based digital image search engine and ranking (Masuko: [abstract]; [0073]) comprising: 
a processor; a memory containing instructions when executed on the processor, causes the processor to perform operations that (Masuko: [0046] – “a computer system that includes a CPU 101 which is a processor, a main storage device 102 such as memory like RAM and ROM”; see also [0047]):
provide a hair-service search engine, wherein the hair-service search engine (Masuko: [0066] – “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query”):
receives a digitalized hair-style portfolio from a hair style provider, wherein the hair- style portfolio comprises a set of hair-style digital images, and wherein the set of hair-style digital images comprises one or more views of people with hair styles (Masuko: [0050] and Fig. 4 – “as the attribute information, provision store information that identifies a store that has provided a hairstyle image and a beauty salon that provides the hairstyle shown in the hairstyle image may be further associated with an image ID. For example, the provision store ‘AAA’ is associated with the image ID ‘001’”);
receives a set of tags for each hair-style digital image of the set of hair-style digital images, wherein each tag comprises a hair-style descriptor of a hair style depicted in the hair-style digital image (Masuko: [0050] and Fig. 5 – “attribute information associated with each image. The attribute information is text information depicting appearance shown in an image…attributes of hairstyle images include categories like Length,… Haircut, Style and Color.”; [0065] – “the attribute receiving unit 15 receives the designation of the frequency information…When such designation is received, the attribute receiving unit 15 displays the designated attributes as a search query C.sub.S for extraction of images in the query display region C.”; the examiner notes that a search is performed according to a frequency of attributes and therefore the attributes are searchable annotations; further, hair thickness is interpreted as hair cut, as Fig. 5 discloses hair cut can include “one length” and “gradation”, which correspond to hair thickness); 
receives a hair style provider contact information (Masuko: [0073] – “The providing unit 18 then acquires information about the store related to the acquired provision store information from the server 3 (salon reservation site)…store information indicating the location of the store…a reservation screen for making a reservation at the store”);
stores the digitalized hair-style portfolio, the set of tags and the hair style provider contact information in a digitalized hair-style portfolio database (Masuko: [0050] and Fig. 5 – “The attribute information is text information depicting appearance shown in an image, and it is acquired from the server 3 and stored into the image storage unit 21 just like hairstyle images…attributes of hairstyle images include categories like Length,…Style and Color…Further, as the attribute information, provision store information that identifies a store that has provided a hairstyle image and a beauty salon that provides the hairstyle shown in the hairstyle image may be further associated with an image ID”; [0073] – “store information from the server 3 (salon reservation site)…store information indicating the location of the store…a reservation screen for making a reservation at the store”);
receives a hair-style search from a user, wherein the hair-style search comprises a hair-style search image (Masuko: [0006] – “an acquisition means configured to acquire specifying information that specifies a plurality of images selected by a user from among a plurality of images presented to the user, each of the plurality of presented images being associated with attributes being text information depicting appearance shown in the images”);
parses the hair-style search and generates a set of terms by: parsing the hair-style search image, identifying a hair-style in the hair-style search image by utilizing an analysis with the hair-style search image (Masuko: [0052-0053] – “when a user first performs the operation that selects one or more hairstyle images g from a plurality of hairstyle images g displayed in the 
identifying attributes in the hair-style search image, including identifying a hair-style color in the hair-style search image, identifying a hair-style thickness in the hair-style search image, identifying a hair-style length in the hair-style search image (Masuko: [0052-0053] – “when a user first performs the operation that selects one or more hairstyle images g from a plurality of hairstyle images g displayed in the gallery region G and places them in the attribute display region A…the calculation unit 13 refers to the attribute information (see FIG. 5) and acquires the attributes associated with each of the hairstyle images g1 to g5”; [0050] – “attributes of hairstyle images include categories like Length,…Haircut, Style and Color”); and
tagging the hair-style search image with attribute tags including a hair-style tag, a hair-style color tag, a hair-style thickness tag, and a hair-style length (Masuko: [0051] and Fig. 6 – “The acquisition unit 12 is a part that acquires specifying information that specifies a plurality of hairstyle images selected by a user…acquires the attributes associated with the hairstyle images g specified by the specifying information and counts the hairstyle images with which the acquired attributes are associated…FIG. 6 is a view showing an example of a display screen where hairstyle images are selected by a user, the frequency of the attributes of the selected hairstyle images is calculated, and frequency information is displayed”; [0050] – “attributes of hairstyle images include categories like Length,…Haircut, Style and Color”);
matches the set of terms with the set of tags associated with a set of tags of a closest matching hair-style digital image of the set of hair-style digital images (Masuko: [0066-0067] –  
based on the match between the set of terms with the set of tags, accesses a database of digitalized hair-style portfolios and obtains the closest matching hair-style digital image (Masuko: [0066-0067] –  “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query… the extraction /display unit 16 extracts hairstyle images having all of the attributes received by the attribute receiving unit 15…and displays only the extracted hairstyle images g.sub.s by the presentation unit 11. Because the attributes desired by a user are thereby designated among the attributes represented as the frequency information, the hairstyle images with which those attributes are associated are displayed, and it is possible to let the user view the hairstyle images having the desired attributes in an exhaustive manner”; see also [0047]); and
renders the closest matching hair-style digital image and the hair style provider contact information for display in web page or a mobile application interface in a form of a search result (Masuko: [0072-0073] – “the providing unit 18 displays information about a store that provides the hairstyle shown in the hairstyle image for a user…the image designation acquisition unit 17 receives the designation of a hairstyle image displayed by the extraction/display unit 16 from a user and acquires the image ID of the designated hairstyle image…providing unit 18 then 
Masuko discloses a system to help a user find a hair style/hair cut provider (Masuko: [0042]). Masuko further discloses that images of hairstyles are associated with a store (Masuko: [0072-0073]). Additionally, Masuko discloses that the hairstyle photos comprise images of people (Masuko: Fig. 4). Masuko further discloses performing an analysis on the search photo to determine photo attributes (Masuko: [0052-0053]),
yet Masuko does not explicitly disclose that a hair style provider is a hairstylist, that the portfolio photos comprise a set of hair-stylist customers, identifying a hair style demographic in a hair-style image, tagging a hair-style demographic tag, and that an analysis is a query by example method that uses a content-based image retrieval (CBIR) system.
However, Terzian teaches a similar method of connecting customers to beauty providers (Terzian: [abstract]), including
that a hair style provider is a hairstylist (Terzian: [0008] – “permit hairstylists to quickly and fully showcase their styling work to current and prospective clients via portable computing devices”); 
that the portfolio photos comprise a set of hair-stylist customers (Terzian: [0061] and Fig. 18 – “Beauty service providers and members will be provided with…photo capture screen 190, as illustrated in FIG. 19. Screen 190 permits users to take photos 191 of…hair they have styled”);
identifying a hair style demographic in a hair-style image, and tagging a hair-style demographic tag (Terzian: [0061] and Fig. 18 – “users may upload these photos to the system using a photo share screen 180, as illustrated in FIG. 18, which include…tag category buttons 183 to label photos”; the examiner notes that Fig. 18 displays category tag buttons 183 as including “Woman’s Hair” and “Men’s Hair”, these are interpreted to be hair/hair style demographics).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the hair stylist features and hair demographics of Terzian in the method of Masuko because Masuko already discloses photos of people with hairstyles, identifying a hair style provider, and tagged attributes and Terzian is merely demonstrating that the photos may be of hair stylist customers, that the provider may be a hair stylists, that hair stylists may tag the photos, and that tagged attributes include demographics. Additionally, it would have been obvious to have included that a hair style provider is a hairstylist, that the portfolio photos comprise a set of hair-stylist customers, that each tag is provided by the hair stylist, identifying a hair style demographic in a hair-style image, and tagging a hair-style demographic tag as taught by Terzian because identification of work of hairstylists and tagging are well-known and the use of it in a stylist search would have allowed stylists to quickly and fully showcase their styling work (Terzian: [0008]).
Additionally, Solazzi teaches an image comparison method (Solazzi: [0030]), including 
that an analysis is a query by example method that uses a content-based image retrieval (Solazzi: [0030] – “image comparison techniques are well-known in the art and are often utilized in content based image retrieval systems in which digitized images are compared against one or more images stored in an image database”). 


In regards to claims 11 and 16, all the limitations in system claims 11 and 16 are closely parallel to the limitations of method claims 2 and 7 analyzed above and rejected on the same bases.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko, in view of Terzian, in view of Solazzi, and further in view of previously cited Sharon et al. (US 20160283564 A1), hereafter referred as Sharon.

In regards to claim 6, Masuko/Terzian/Solazzi teaches the method of claim 1. Masuko further discloses updating a search to include the hair-style tag and the hair-style color tag (Masuko: [0066-0067] – “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query”; [0050] – “attributes of hairstyle images include categories like Length,…Haircut, Style and Color”; the examiner notes that the attribute search is an update to the initial image search of user selected images),
updating a text search. However, Sharon teaches assisting a user to find items based on an image (Sharon: Abstract), including that updating the search comprises updating a text search (Sharon: [0065] – “Each tag associated with an image token refers to a feature of the item associated with the image token that may be added to the input 404 to the text search engine 405”; [0042] – “Addition or update of tags may be displayed in the search bar 111 of the interface 110”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the updating the text search of Sharon in the method of Masuko because Masuko already discloses updating a search and Sharon is merely demonstrating that the updated search can be a text search. Additionally, it would have been obvious to have included that updating the search comprises updating a text search as taught by Sharon because text searches are well-known and the use of it in a hair search setting would have allowed users to specify features that would otherwise require professional knowledge in order to describe in words (Sharon: [0068]).

In regards to claim 15, all the limitations in system claim 15 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.  

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko, in view of Terzian, in view of Solazzi, and further in view of previously cited Cheeks (US 20180211308 A1), hereafter referred as Cheeks.

In regards to claim 9, Masuko/Terzian/Solazzi teaches the method of claim 1. Masuko further discloses wherein the closest matching hair-style digital image is determined based on the match between the set of terms with the set of tags (Masuko: [0066-0067] –  “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query… the extraction /display unit 16 extracts hairstyle images having all of the attributes received by the attribute receiving unit 15…and displays only the extracted hairstyle images g.sub.s by the presentation unit 11. Because the attributes desired by a user are thereby designated among the attributes represented as the frequency information, the hairstyle images with which those attributes are associated are displayed, and it is possible to let the user view the hairstyle images having the desired attributes in an exhaustive manner”),
yet Masuko does not explicitly disclose wherein the closest matching hair-style digital image is determined based on a combination of the match between the set of terms with the set of tags, and a location of the hairstylist with respect to a user location. However, Cheeks teaches a similar method of identifying hair style providers (Cheeks: [abstract]), including
wherein the closest matching hair-style digital image is determined based on a combination of the match between the set of terms with the set of tags, a location of the hairstylist with respect to a user location (Cheeks: [0054] [0055] – “a search module to perform a search by, for example, limiting providers by one or more relevant category (e.g. availability in time and proximity in location); a selection module that determines styles relevant to a user; a display module that displays a selection of the most relevant service providers via a user interface with style images” – “identifying 304, through one or more automated searches in one or more data store, one or more matching service provider based on the determined user style preferences”).  
wherein the closest matching hair-style digital image is determined based on a combination of the match between the set of terms with the set of tags, and a location of the hairstylist with respect to a user location as taught by Cheeks because location based recommendations are well-known and the use of it in a stylist search would have quickly and efficiently determined stylists of interest based on a customer’s preferences (Cheeks: [abstract]).


In regards to claim 17, Masuko/Terzian/Solazzi teaches the system of claim 16. Masuko further discloses wherein the hair style provider contact information comprises a location of the hair style provider (Masuko: [0073] – “The providing unit 18 then acquires information about the store related to the acquired provision store information from the server 3 (salon reservation site)…store information indicating the location of the store”), and 
wherein the closest matching hair-style digital image is determined based on the match between the set of terms with the set of tags (Masuko: [0066-0067] –  “the extraction /display unit 16 searches for hairstyle images using the attributes received by the attribute receiving unit 15 as a search query… the extraction /display unit 16 extracts hairstyle images having all of the attributes received by the attribute receiving unit 15…and displays only the extracted hairstyle images g.sub.s by the presentation unit 11. Because the attributes desired by a user are thereby designated among the attributes represented as the frequency information, the hairstyle images ,
yet Masuko does not explicitly disclose that the hair style provider is a hair stylist; and wherein the closest matching hair-style digital image is determined based on a combination of the match between the set of terms with the set of tags, and a location of the hairstylist with respect to a user location. 
However, Terzian teaches a similar method of connecting customers to beauty providers (Terzian: [abstract]), including
that a hair style provider is a hairstylist (Terzian: [0008] – “permit hairstylists to quickly and fully showcase their styling work to current and prospective clients via portable computing devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Terzian with Masuko for the reasons identified above with respect to claim 10.
Additionally, Cheeks teaches a similar method of identifying hair style providers (Cheeks: [abstract]), including
wherein the closest matching hair-style digital image is determined based on a combination of the match between the set of terms with the set of tags, and a location of the hairstylist with respect to a user location (Cheeks: [0054] [0055] – “a search module to perform a search by, for example, limiting providers by one or more relevant category (e.g. availability in time and proximity in location); a selection module that determines styles relevant to a user; a display module that displays a selection of the most relevant service providers via a user interface with style images” – “identifying 304, through one or more automated searches in one 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the hair stylist features of Cheeks in the method of Masuko because Masuko already discloses identifying a hair style provider and Cheeks is merely demonstrating the provider may be identified based on location. Additionally, it would have been obvious to have included wherein the closest matching hair-style digital image is determined based on a combination of the match between the set of terms with the set of tags, and a location of the hairstylist with respect to a user location as taught by Cheeks because location based recommendations are well-known and the use of it in a stylist search would have quickly and efficiently determined stylists of interest based on a customer’s preferences (Cheeks: [abstract]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko, in view of Terzian, in view of Solazzi, and further in view of previously cited Nagai et al. (US 20050251463 A1), hereafter referred as Nagai.

In regards to claim 18, Masuko/Terzian/Solazzi teaches the system of claim 10. Yet Masuko does not explicitly disclose wherein the hair-style search from the user further comprises a description of the user's hair type. 
However, Nagai teaches providing hairstyle recommendation (Nagai: Abstract), including wherein the hair-style search from the user further comprises a description of the user's hair type (Nagai: [0100], Fig. 4 – “The control device 310 refers to the feature parameters and the attribute data of the customer 22 from the customer chart 341, and searches for the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the user features of Nagai in the system of Masuko because Masuko already discloses searching features and Sharon is merely demonstrating that the features may be a user’s features. Additionally, it would have been obvious to have included wherein the hair-style search from the user further comprises a description of the user's hair type as taught by Nagai because searches are well-known and the use of it in a hair search setting would have let customers to check if hairstyles fit them (Nagai: [0009]).

In regards to claim 19, Masuko/Terzian/Solazzi/Nagai teaches the system of claim 18. Masuko further discloses hair variables comprising hair straightness value, hair curly value, hair thickness value and a hair length value (Masuko: [0050] and Fig. 5 – “attributes of hairstyle images include categories like Length,…Haircut, Style”; the examiner notes that, as seen in Fig. 5, style and haircut may represent curly values and straightness values; further, the “one length” and “gradation” haircut values are interpreted to be a hair thickness), yet Masuko does not explicitly disclose wherein the user's hair type is obtained via a questionnaire that identifies a various user hair variables, and wherein the user hair variables comprises user demographic grouping, user age.
However, Nagai teaches providing hairstyle recommendation (Nagai: Abstract), including wherein the user's hair type is obtained via a questionnaire that identifies a various user hair variables, and wherein the user hair variables comprises user demographic grouping, user age. (Nagai: [0090], Fig. 4 – “the customer chart 341 is provided with: a customer image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagai with Masuko for the reasons identified above with respect to claim 18.

In regards to claim 20, Masuko/Terzian/Solazzi/Nagai teaches the system of claim 18. Yet Masuko does not explicitly disclose wherein the hair- style search comprises a user's digital image that comprises one or more digital images of the user's hair, and wherein the user's digital image is parsed into a set of user hair variables.
However, Nagai teaches providing hairstyle recommendation (Nagai: Abstract), including wherein the hair- style search comprises a user's digital image that comprises one or more digital images of the user's hair, and wherein the user's digital image is parsed into a set of user hair variables (Nagai: [0019] – “an image pickup device for imaging the one customer; and a customer image data generating device for generating image data of the imaged customer, and specifies at least one of the feature parameters on the basis of the generated image data of the customer”).
.

Response to Arguments
Applicant’s arguments, filed 03/28/2021, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims do not recite and abstract idea because “the claims do not recite and mathematical relationships, formulas, or calculations…the claims do not recite a mental process…the claim does not recite any method of organizing human activity…each limitation of the claim is a technical description of the operation of a specialized digital search engine. No where is there a claim limitation that organizes human activity.” Remarks page 7. The examiner disagrees. Initially, the examiner notes that it has not been alleged that the claims recite a mathematical concept or a mental process. The claims recite allowing a user to search for hair stylists by receiving an image from a user, receiving tags corresponding to hair attributes of the image, and matching these hair attributes to hair attributes of images of work done by hair stylists, all so that a user may be provided with contact information for a hair stylist. This is a sales activity because it helps a user to find a hair stylist who has experience with a particular style of hair, as discussed in paragraphs [0004-0005] of the Specification. Furthermore, as stated in the October 2019 Update to the 2019 PEG, the certain methods of organizing human activity subgrouping “encompass[es] both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple 
Applicant argues the claims are patent eligible because “the differentiation between the actual present claims and the characterization by the Office are large and unreasonably prejudice…[the] left out limitations are purely technical and related to the improvement of the computer functionality…[the] claims invention reflects an improvement to a technical field…the present claim covers a specific and non-generic description of improvements to digital image search engine technology…the present claim limitations improve how a set of Digital images of hair-service is optimized for storage and stored in a database.” Remarks pages 7-12. The examiner disagrees. Initially, the examiner notes that many of the limitations Applicant cites represent abstract ideas, including parsing and tagging the input image. Further, providing a display is interpreted as an abstract idea, though the provision of a display on a website or application interface is analyzed as an additional element above. The CBIR search is analyzed as an additional element. With respect to image based color search, the examiner notes that no specific image color searching technology is recited, and rather color attribute tags are matched to color attributes. This is an abstract idea and is analyzed as such. 
With respect to Applicant’s arguments regarding the improvement, the October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or 
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application a hair-service search engine, the hair-style portfolio being digitized, the hair-style images being digital, a digitalized hair-style portfolio database, a query by example method, and a content-based image retrieval, and display in a web page or mobile application interface, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of recommending relevant hair styles based on desirable hair styles in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The claimed process, while arguably resulting in an improved process for finding hair stylists, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is still employing the same server and/or computer components used in conventional systems to improve finding a hair stylist, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not 101 eligible.

35 USC § 103
Applicant’s arguments regarding the prior art rejections (Remarks page 13-15) have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited Markoff et al. (US 2018/0101894 A1) teaches providing on-demand user-based services to a user.
Previously cited Kayahara (US 2002/0165868 A1) teaches providing hairstyle image according to its keywords or tagged words.
Previously cited Schoenberg (US 2013/0030843 A1) teaches finding services the users seek and match the users to the found service providers.
Previously cited Hoffart et al. (US 2016/0267403 A1) teaches booking a stylist using a images of styles.
Previously cited Doebele et al. (US 2014/0236935 A1) teaches matching a requester with a service provider.
Newly cited NPL Reference U teaches a service for hair stylists. Users are able to browse stylists and book an appointment. They are able to view the work of stylists.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625